Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
2.    Applicants' arguments and amendments filed 12/06/2021 which is after Notice of Appeal filed on 11/09/2021 have been fully considered and entered but they are not persuasive. The reason is claim 19 has been cancelled without any further amendment of any claims including independent claim 1 as filed on 12/06/2021.  Applicants did not have any further arguments as argued on 12/06/2021. Therefore as there is no further arguments and amendment, the claims have been entered. The office action has been maintained.

Conclusion
3. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                          

/DONALD R SPAMER/Primary Examiner, Art Unit 1799